People ex rel. Lo Piccolo v Dzurenda (2020 NY Slip Op 04902)





People ex rel. Lo Piccolo v Dzurenda


2020 NY Slip Op 04902


Decided on September 9, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 9, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
HECTOR D. LASALLE
ANGELA G. IANNACCI, JJ.


2020-06517

[*1]The People of the State of New York, ex rel. Joseph A. Lo Piccolo, on behalf of Jermaine Grant, petitioner, 
vJames Dzurenda, etc., respondent.


Bekoff, Feinman, Lo Piccolo & Kauffman, PC, Garden City, NY (Joseph A. Lo Piccolo pro se of counsel), for petitioner.
Madeline Singas, District Attorney, Mineola, NY (Stefanie Palma of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Jermaine Grant on his own recognizance or, in the alternative, to set reasonable bail upon Nassau County Indictment No. 1254-2019.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Nassau County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
BALKIN, J.P., AUSTIN, LASALLE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court